                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                               Case No. 10‐CR‐0276(1) (PJS/JJG)

                      Plaintiff,

 v.                                                               ORDER

 STEVON WARREN,

                      Defendant.

       This matter is before the Court on the motion of defendant Stevon Warren for

appointment of counsel to assist him in seeking compassionate release under the First

Step Act of 2018, Pub. L. No. 115‐391, 132 Stat. 5194.

       Warren does not explain why he requires counsel in order to file a motion for

compassionate release. Instead, he recycles meritless arguments relating to the validity

of his conviction—arguments that are based on a misrepresentation of the trial record

and that this Court has already rejected. See ECF No. 193 at 3‐4 (“The sentence quoted

by Warren—‘[n]o one went across state lines’—was a sentence uttered by the

prosecutor about Count Two, not Count One. . . . When discussing the crime charged in

Count One, the government never said that Warren had not crossed a state line; to the

contrary, the government said several times that Warren had crossed a state line when

he transported Duncan to Wisconsin to engage in prostitution.”).
      Moreover, Warren has already filed a motion for compassionate release in which

he had no trouble describing the health problems that he believes justify his release. See

ECF No. 225. The Court denied that motion as premature, but there is no reason why

Warren needs the help of an attorney to renew it.

      Accordingly, Warren’s motion for appointment of counsel [ECF No. 230] is

DENIED.


 Dated: July 15, 2019                         s/Patrick J. Schiltz
                                              Patrick J. Schiltz
                                              United States District Judge




                                           -2-
